 In the Matter of EARL J. SCOTT COMPANY, EMPLOYERand,INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL, LOCAL No. 188, UNIONCase No. 35-RC-169.-Decided March 29, 1949DECISIONANDORDERPursuant to a "Stipulation for Certification upon Consent Election,"dated November 24, 1948, an election by secret ballot was conducted onDecember 8, 1948, among the employees in the stipulated unit, in ac-cordance with the Stipulation and the Rules and Regulations of theBoard.Upon the conclusion of the election, a Tally ofBallots wasfurnished the parties.The Tally shows that there were approximately 23 eligible voters,and that 31 votes were cast.Of these 21 votes, 5 were for the Union,15 were against the Union, and 11 were challenged.As the number ofchallenged ballots was sufficient to affect the result of the election theRegional Director, pursuant to Section 203.61 of the Board's Rulesand Regulations, conducted an investigation?Thereafter, on Feb-ruary 28, 1949, he issued, and duly served upon the parties, a Reporton Challenged Ballots. In his Report, the Regional Director recom-mended that the challenges to 9 ballots be sustained.As no exceptions have been filed to this report by any of thepartieswithin the time provided therefor, we z shall adopt the findings andrecommendation of the Regional Director.As the Tally ofBallotsshows that with the exclusion of the nine challenged ballotsno collec-tive bargainingrepresentative has been selected,we shall dismiss thepetition.ORDERIT IsHEREBY ORDEREDthat the petition herein be, and it hereby is,dismissed.i On December 14, 1948, the Union filed timely Objections to the conduct of the electionin conformity with Section 203.61 of the Rules and Regulations of the Board. OnFebruary 23, 1949, the Union withdrew its Objections.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Houston andMurdock].82 N. L.R. B., No. 50.458